DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a relay, comprising: a coil, an iron core comprising a shaft arranged in the coil and a protrusion provided on an end tip of the shaft, an armature which moves by excitation of the coil, the armature comprising a first portion arranged in the first area and a second portion extending from the first portion and arranged in the second area, a movable contact terminal which displaces in accordance with the movement of the armature, a pressing member which is attached to the armature and which presses the movable contact terminal, a base having an insulating wall, having a height which reaches an upper surface of the coil, arranged between a first area in which the coil and the iron core are arranged, and a second area in which the contact terminal and the pressing member are arranged, and a yoke comprising a first part arranged in the first area which is connected with the protrusion to form a magnetic path, and a second part arranged in the second area which extends so as to be away from the first part, wherein the pressing member is fixed to the second portion, and the insulating wall is positioned between the coil and the second part of the yoke, wherein the insulating wall is configured to insulate the coil from the second part.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 06/23/2022, with respect to currently amended claims 1-8 have been fully considered and are persuasive.  The previous rejection(s) of currently amended claims 1-8 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837